OFFICE   OF   THE   ATTORNEY    GENERALOF   TEXAS

                       AUSTIN




          "The powor@ whloh the Comisrionen'
    'Court may bo aospsllod to oxeroirs are cl@-
     rima  hi th6 c0nstitution io the bilow-
     tag languagoi
                     po8.   ,a.   aalnty    Comm.l88iomsm’
                     Cleurt,
                           -oh        8ball lxorol80 moh
                    perrs and Juri8distion cm- all
                    otmnty byslm88 a8 i8 oonfurod
                    by this ~Goastltution     and thr lawa
                    or the State or a8 may be bar-
                    after pm8oribod.'        Article 5,tko.
                    18.
                     Vhe power8 Ihloh the Lq$l8latun may re-
                quimstha    to exerqlse qe oonrined br thlg
                a@at$olv;to::oo9nff~~~~ss;':an~:;*r:~:thi@kt&t
                aliar '.&at thk',
                                idiln5.8
                                       ttit$ph O$ ~.
                                                   t&al&fact8
                of a dl88olred oorporatlon and. the peymnt
                of Ita debt8 are not uuoh bu8lno8s."
          In Rdlmrd8 couqty v. Jennlxl&8,83 6. ,?. 385, the
ecurt said:




          In rSew 6f tbb8+ holdirrgsof our ocurt.8; we answer
both of th8 above queirtion8 in the nwative.




                                           Your8 very truly
                                           ATTORNEY   OEWlCRALO? TEXAS

ASR-W   APPROVED JUL 5, 1939
                                                         A. S. Rolllnr
        W. F. UOORB                                          Amistant
        FIRST AssfsTAm
        ATTORWEY O-